Citation Nr: 0504545	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  04-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic right leg 
disability. 

2.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois, that denied entitlement to the benefits 
sought.  

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required. 


REMAND

Unfortunately, the veteran's service medical records are not 
available for review as it appears there were likely 
destroyed by the 1973 fire at the National Personnel Records 
Center in St. Louis.  The veteran's DD Form-214 contains a 
reference to medical disqualification.  Further elaboration 
is not of record.  

In cases where the veteran's service medical records are not 
available through no fault of the veteran, there is a 
heightened obligation to assist him in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist a veteran in developing facts 
pertinent to a claim under the provisions of 38 U.S.C.A. 
§ 5107(a) in a case where the service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  In addition, where the veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise him to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  These alternative forms of evidence 
may also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which and by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and, insurance 
examinations.  In this case, the Board finds that the veteran 
has not been sufficiently notified that he may submit such 
alternative forms of evidence, particularly in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

With regard to the VCAA, the Board notes that the VCAA 
directs that assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination, particularly one in 
which a review of the entire claims folder is performed by 
the examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   
See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  A review of the record reveals the 
veteran has never been accorded an orthopedic examination by 
VA.  

The Board notes that the medical evidence of record includes 
reports of treatment and evaluation from various private 
physicians, including Bruce T. Vest, Jr., M.D., an orthopedic 
surgeon.  The records include the report of a June 2, 1993, 
visit at which time it was noted the veteran was seen for a 
complaint of severe pain in the low back with radiation to 
the right leg.  Notation was made of a "long history of long 
back pain since a back injury when he was about 28 years of 
age."  The Board notes that a review of the records discloses 
that the veteran was born in February 1929.  This would place 
the onset of the back injury in 1957, a time several years 
following the veteran's discharge from active service.  The 
record also includes a December 2003 statement from Dr. Vest 
in which he reported that he had treated the veteran on 
various occasions between June 1993 and December 2003.  He 
indicated that the veteran's disabilities included chronic 
back pain due to a Grade III spondylolisthesis at the L5 - S1 
level.  Notation was also made of degenerative disc disease 
of the lumbar spine.  In a January 12, 2004, statement, the 
physician opined that the veteran's "chronic back pain was 
likely related to combat training in the Army in 1951 and 
1952, also include right ankle pain...."  

In view of the foregoing, although the Board regrets the 
delay in appellate review, the Court has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with 
such notice requirements is remandable error.  See Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  Therefore, the case 
is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA and notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  Specifically, he should be 
informed of the right to submit 
alternative forms of evidence to support 
his claim.  This evidence may take the 
following forms (although he may submit 
any evidence that he finds appropriate):  
Statements from service medical 
personnel; buddy certificates or 
affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which and by whom he may 
have been treated, especially soon after 
service discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

2.  Thereafter, the veteran should be 
afforded an orthopedic examination by VA 
for the purpose of determining the nature 
and etiology of any right leg disability 
and low back disability.  The claims 
file, including all records received in 
response to the above requests, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
be annotated that the claims file was in 
fact reviewed in conjunction with the 
examination.  All tests and studies 
deemed helpful should be conducted.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any currently diagnosed right leg 
disability and/or low back disability was 
either caused or aggravated (worsening of 
underlying condition versus a temporary 
flare up of symptoms) by the veteran's 
active service between August 1951 and 
August 1952.  The examiner should provide 
a report, including compete rationale for 
any opinions and conclusions reached, 
citing the objective medical findings 
leading to his or her conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of 
the examination report.  

3.  Then, the RO should readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, the case should be returned to the Board, following 
applicable appellate procedure.  The veteran need take no 
action unless otherwise notified by VA.  However, he is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely effect the 
outcome of this claim for service connection and may result 
in denial.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



